OFFICE       OF THE ATTORNEY         GENERAL     OF TEXAS
                                 AUSTIN




iionorable Charler a. Theob%ld
County Attorney
Oalreston couaty
Gelvactcm, Teus




              Yaw   rqwst   SW    0                      received tnd
oertSul.ly concldered by                               The Secta related
by you art brltS1.y et S
                                                       Court? in Prt-
                                                       lnct 0rSioerr of
                                                        Jurtiat        Piperi,
                                                        tttd in tht J#ovtm-
                                               Be Piper1 voluntttrt6   ip
                                                Sram your letter that
                                                vt btse thir opltion up-
                                               em that Jwttce Piper1
                                               1943, ae Jwtloe    OS Court
                                         u&hit     OS Court 1 “A’ ir
                                  dutitr  OS the Jwtlot      of Court
                                  0S Article     2377, V. A. C.-S.    Your
                                 ur   requect)   are   as   follovsr




                     QUt3ltlOn  it Vh8ther the JUstf@s
     OS the         of Court 1-A rbell oontinu4 to per-
                pteet,
     form th8 duties as ustiae     OS the ptaoe OS Couft
     1-B; end, lX %o, vi 1 1 the abrent   justice  OS the
     peace be 8Atltl%d to th8 Seer earned during hlr
     abmenas or will the Sew earned In Court I-B by
     the juetlct  of th8 pesos OS Court 1-A be acoounted
     for by him in hr@ amual report and all ti exce%@
iiomrable          Charlet     8. T‘htoMd,   pose 2


       OS hit k&al oaptnratton    bt oeneidextd txotso
       fees to be prl4 over to the County a* 1s requlr-
       8d OS any osfiaial operattng under the See t;la-
       tea lr required to do~ttaould he htvo exaws
       fear.
             0. . . .

              ‘T&erefoxe,   Sror the tx@atmtlen     eS the
       @ltuttlon    vhloh 6otUrontt w, will you kindly
       advlte mt IS, ln the event a jwtltt         OS tht peace
       use rt-tltoted     at the ltrt general tleatlan     to
       ha   o illo t le jwtioe   of the peace, uy he ap-
       potnt seatene to ttrvt f* him until he it dir-
       thtrgtd Srcm the mllltary      rtrvlse~ aa& if to,
       hov are the Sets to be dlrpottd        OS, t&et 18: tc+a-
       panration earned 0~ Seer3 and, tn the event he
       h&c luthoxlty to appoint eomtont to aat Sor him,
       is t&era any provirlem ia the l.m by vhioh e
       valid bond oould bt taken to protttt the tounty
       as to uctm Sttt, or rould lt bt maeartirp Sor
       tuQa8ristant,      1S luth o r icto r dbe appointed by
       the jwtlct     OS the ptmt, to girt en lntltmnlty
       bend to the ebatnt jurtlet or the paaas to pro-
       teat hit oSSlola1 band vhen be qualltlta.
                       l
                           .. ..

                ‘You vi.11 nett that     Art. 2377, RAM.,         is
           rather ptrmirelve, that      lus that    the nearest
           jwtlot     0s the pebaet i4AI ttrporully     pertoon
           the dutltr    of oStlct.l;hwrtUOUM        be tht tltub
           tion in tht event tht jurtitt         OS the peaot OS
           Court 1-A should deallnt to ptr’fwm the dutlet
           OS the jwttce      of tht peaat OS Court I-R?
                  )I. . . . *

                   &tit318 2377, Veraon*c Annotated Ttus          Civil   stat-
uttr   )    provldt*    t
                  %htsmvtr the&t Lt e vaaewy tr tbt jwtlot
           In any pxtcinof rhtll b elbeent, or umble or
           unvllling  to ptriorm tbtdutlet  of hit otliea,
           the IWtX’8vt jurtltt  IO the oounty PUJ ttmpor-
           arlly pertom the duties of the aSfLee.”
Bonoreble Charlet H. Zhtobeld,                   pt&e 3


           Oplnlan lb. 0-37k3 of tkir bportaant   holds, 8aoq
cthtr thing*, that tfrert ttn be no %sll@t8nt   oaunty jutlgt.
Ye quote Srom *aId opinion lw Sollovwr
                “It
                 ir our oplnlon that Artiole    3902, R.C.S.,
        doa@ not             the UOunty judge
                       aUthorit               to  lppoiat
        a deputy or asrlrtmt    to lOt a@ oounty judge dur-
        3.q the ptriad          OS his abstnot.

             “It is e Semlllar rub that JudSal*l rutbor-
        ity aannot be dtltettd. The oSSlot oS oounty
        Judge ic oreeted by the Comtltutloa,    and the
        mnneF by i?hloh it ir to be tilled   19 p~ovlde6
        in that e0mtnt.     The dutler eS the oounty    udge
        awquIrt So* thtlr           txttution   the txertfte 0r  udg-
        mnt     and dlcor~tlom.           The ptoplt, by e&eat&z@ a
        oeunty jud,gt,sopore             rpoclal     eonSldrwe      in    the
                                                           won thw eltot-
                                                 gf doubted whotker
        tht L6glrlaturt           In rueh elmusvt8n~t8~  rry artett
        th6 0Sffae of deputy er 8sutrt84bt oounty jw
        and petit  the touaty j&u@. to delt$ett  tht txm-

               . Parsnthetta8lly,   it 1s rlguiffau~t   th8t
        the oSSlce OS ‘deputy’ or ~artlet.ant*   &&go it,
        10 fu, et vo een thtdrmlnt,   ankacnfn to our mystew
        or    jurimpmdonca.

                *Vhettvw      the maept at the &giwlatlv*                  paver
        R&y b6,       hoYeVez', VII thbk it Oh88  th8t tbt                 &U-
        tharlty to de1qptr the sumire OS judialrl
        paver, OF thr 8utherlty alreatly sonfemed by
        the Legielaturt upan the ‘deputy1 to lxermise
        lt,   must be txprett.            It l# aat to be l&erred
        rraa the mm pcrrmirrto~~
                              EOrppoint                 dtputior, aa-
        elstantt,          and alerke,    Sor the mture OS the au-
        thority       to be utrelrtd        by     eutb   rclbo?dlaattr         it
        not prtearlbed    by l8v.    In lwh s.n~tenot, it la
        rather to be a~runud th8t the &        rleturt    ~@a-
        templates the dtltgatian to the etputy        or emit-
        tents  OS he authority     to dirahmgo    alalrterial
        or admlnlrtrettve    funt3tlon~ 0S the ~lnuipal       OS-
        rice.
                 *ilo rtauta        oratea   or daflnw   th@   ouuw
         ur da uto            01 th e0riiw    0f bbguty* OF tlfu-
         tARt        tountg     judg e .  Par the mm011 stated above,
         Ye hold  th&t AMOle 3902 dOW not 8UtbOlm          t&
         appol~tumat  by the county juQo of 8 66pUty or
         walrt4nt   vetted with 4uthWlty   to (Let a@ the
         oounty jud@ Umaeli rrl@ht VlLtb resp#t.to      ant-
         torr lnv01 v1 th nga lwt01 .eo f judg m u lt
                                                    4 a a a .%?-
         oretlcm, or the exeralae of the judiolU     par&~,’

        Artlals  1011, Vorncm~a haototsd                 Taxm Code of Calm-
la41 PmIaoaduPa,provl~rt                                                      '<
              "80 item of oowtr rhallktued       i'w l pur-
         ptea    1~mb0   a0h   V~C not ~r0t9i0a.     w SW 8
         lenrioo for vhlah no faa f@ eacp~ersly pro*ld&
         by l&m.”

                 Anrvectng your qqwt1cwu LE 10 our oplnloa undu
the act*         *tated 4a6 M~lmod!

              There is no 8wh aSfloe TIC %@8let~t    Justlee
of tba Pm:;" as Judlelal ruthorlt   0~1 not be &lrgated   uld
no suah purported %sclrtult* Q&n g e 4ppolatea to 44t rot-
tba Justlae of the Peaoo.
          2. Thw Jwtioe   ol Court 1 “A’ vi11 be matitled to
reoeive the toee he luns uhllo teapwully     ewvlng la Court
1 "B" uhlah he of oou??l uut lobunt for uxkdu? the peotl-
aaat mxlwm 4ad eroe*e teer ct4tutw.
                 3.
                Justioe Piperi IWAU not be eatitloa      to feea
ho dew          not WR.
                      For 4bxMplr, Artiole 19~. vemoA'# A&not-
8toaToxw    cod. of Crlln%nal PrQMOklro, pcwider     oertalntr1al
fWS t0 jWtl8e~ for fiAI83.1~dtl$Wit&&Oi WlaiR4l Q8(IW, if
th8 jU6tiOe  Cd COWC    1 ‘A” 8eO@n4!d 8  b8  Of guilty    In  8
rludeab8nOr care la Cvwt I “13’?&.W ‘&I Juatioe of court
1 "A" vould be entitled to the trP8& fee 8& aert8lnZy not
the jurtlce  of Court 1 %' uho did not ~form      u.xy remdoe.
                 4. bh 8@'wa vltb you thkt Artlolr    2377, V.A.C.8.,
rupr4,      1e   dlreatory
                 8          eJAtut*  et&d 1s not m4ad4tay.    %v*ver#
lf the Jurtica of Cturt 1 "A" ciealkmd to r&ve ia C-t
1 *B+ lltl~4nta!      and peaoe orflcero soul& frlr     U&x crivll
ElWOr8blo   Charlee   B.l'hoobUd,     w     5



rultc ud arimiml asor in iowt 1 “A” ld It wuld those
bo the mamUtory duty of the JwtiQo ol: Court 1 “A” to Urn-
pO@e of th6 air11 8nd orfaiu81 litig8tion filed In hia court.

            FrwtlRg tat thlr        t8tld'~tWi~y   4aauor8 your ln-
WWY,    VI aw